       Case 1:19-cv-05244-AKH Document 19 Filed 07/29/19 Page 1 of 12   1
     J7j6secc

1    UNITED STATES DISTRICT COURT
     SOUTHERN DISTRICT OF NEW YORK
2    ------------------------------x

3    U.S. SECURITIES AND EXCHANGE
     COMMISSION,
4
                      Plaintiff,
5
                 v.                                19 CV 5244(AKH)
6
     KIK INTERACTIVE, INC,
7
                      Defendant.
8
     ------------------------------x
9                                                  New York, N.Y.
                                                   July 19, 2019
10                                                 11:00 a.m.

11   Before:

12                        HON. ALVIN K. HELLERSTEIN,

13                                                 District Judge

14                                 APPEARANCES

15   SEC
           Attorneys for Plaintiff
16   BY:   STEPHAN J. SCHLEGELMILCH
           DAVID S. MENDEL
17
     COOLEY, LLC
18        Attorneys for Defendant
     BY: PATRICK E. GIBBS
19        SARAH M. LIGHTDALE

20

21

22

23

24

25


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
       Case 1:19-cv-05244-AKH Document 19 Filed 07/29/19 Page 2 of 12        2
     J7j6secc

1              (Case called)

2              THE COURT:    Mr. Schlegelmilch, tell me what is going

3    on in this case.

4              MR. SCHLEGELMILCH:      Would you like me to from the

5    table or the podium, your Honor?

6              THE COURT:    From the podium.

7              MR. SCHLEGELMILCH:      Your Honor, the Commission filed

8    this case in early June.      I think June the 4th.     The gravamen

9    of the Commission's case is that between May and September of

10   2017, Kik Interactive participated, offered and sold an

11   unregistered security.

12             THE COURT:    And that security was?

13             MR. SCHLEGELMILCH:      It was a digital token called Kin,

14   K-i-n.

15             THE COURT:    A crypto currency?

16             MR. SCHLEGELMILCH:      That's one term that can be used.

17             THE COURT:    How would you term it?

18             MR. SCHLEGELMILCH:      I refer to it as a digital token

19   or a block key enabled token.

20             THE COURT:    A what?

21             MR. SCHLEGELMILCH:      Block key enabled token.     It's a

22   token that trades on a block chain on a distributed ledger.

23             THE COURT:    On a what?

24             MR. SCHLEGELMILCH:      Distributed ledger.

25             THE COURT:    Distributed ledger?


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
       Case 1:19-cv-05244-AKH Document 19 Filed 07/29/19 Page 3 of 12    3
     J7j6secc

1              MR. SCHLEGELMILCH:     Yes, your Honor.

2              THE COURT:    I don't know what that is.

3              MR. SCHLEGELMILCH:     It's a series of computers that

4    all record transactions at the same time.        Distribute it

5    decentralized.    Therefore, it makes it theoretically very

6    difficult to hack because each computer records the same

7    transaction in a decentralized way.

8              THE COURT:    So this supposedly is a secure type of

9    coin that people can buy and sell and store?

10             MR. SCHLEGELMILCH:     Yes, your Honor.

11             THE COURT:    What is the argument that it is a

12   security?

13             MR. SCHLEGELMILCH:     Your Honor, the argument that it

14   is a security is that the Supreme Court in what everyone now

15   calls the Howey test, but in the Howey case, the Supreme Court

16   decided what is an investment contract.        The Commission submits

17   that this digital token meets the requirements for an

18   investment contract.

19             THE COURT:    I am familiar with Howey, H-o-w-e-y.

20             MR. SCHLEGELMILCH:     Yes.

21             THE COURT:    That is the argument?

22             MR. SCHLEGELMILCH:     Yes, your Honor.

23             THE COURT:    What is the position of the defendant?

24             MR. GIBBS:    Your Honor, our position is that the facts

25   and circumstances leading up to the sale of the Kin token do


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
       Case 1:19-cv-05244-AKH Document 19 Filed 07/29/19 Page 4 of 12       4
     J7j6secc

1    not amount to an investment contract under Howey, and I am

2    happy to go into more detail on that.

3              THE COURT:    Are there other cases that have dealt with

4    situations like your client's?

5              MR. GIBBS:    There are a small number of cases that

6    have been handled largely in preliminary stages like motions to

7    dismiss, TROs, and preliminary injunctions.

8              THE COURT:    Are there opinions?

9              MR. GIBBS:    There are some.

10             THE COURT:    District Court or higher?

11             MR. GIBBS:    District Court.

12             THE COURT:    No circuit court.

13             MR. SCHLEGELMILCH:     Not yet, your Honor.

14             THE COURT:    No Court of Appeals?

15             MR. SCHLEGELMILCH:     No, sir.

16             THE COURT:    There have been a few District Court

17   decisions?

18             MR. SCHLEGELMILCH:     Yes, your Honor.     This court

19   twice, District of New Jersey, Eastern District of New York,

20   Northern District of Georgia, Southern District of Florida, and

21   the Southern District of California have all determined -- and

22   Mr. Gibbs is correct -- the varying stages of procedure that

23   Howey test can apply to digital tokens and in each of those

24   cases they found it is presumptively a token.         Although, more

25   discovery occurs.


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
       Case 1:19-cv-05244-AKH Document 19 Filed 07/29/19 Page 5 of 12     5
     J7j6secc

1               THE COURT:   Presumptively it is a security?

2               MR. SCHLEGELMILCH:    Yes, your Honor.     I have citations

3    in your Honor is interested.

4               THE COURT:   Give it to us afterwards.

5               MR. SCHLEGELMILCH:    Yes, your Honor.

6               THE COURT:   Let Mr. Gibbs see it as all.

7               How are we going to proceed in the case?

8               MR. SCHLEGELMILCH:    We don't have the benefit of

9    knowing Kik's answer.     We haven't seen Kik's answer or how it

10   is--

11              THE COURT:   Do you plan to move, your Honor?

12              MR. GIBBS:   No, your Honor.    We plan to answer

13   probably within the next week or so.

14              THE COURT:   And then what is going to come after that,

15   discovery?

16              MR. SCHLEGELMILCH:    Yes, your Honor.

17              THE COURT:   Mr. Gibbs.

18              MR. GIBBS:   Yes, your Honor.     To back up a bit, the

19   SEC is has been investigating this matter since about September

20   of 2017.    There has already been a fairly massive document

21   production by my client.      So in our view once we answer and

22   take care of what I expect to be some very limited written

23   discovery, we think we can hit right into depositions.

24              THE COURT:   How should I handle the case?

25              MR. SCHLEGELMILCH:    Your Honor, I don't want to speak


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
       Case 1:19-cv-05244-AKH Document 19 Filed 07/29/19 Page 6 of 12        6
     J7j6secc

1    for Mr. Gibbs but from the Commission's view, you should set a

2    discovery schedule and the parties -- I suspect that both

3    parties will want to move for summary judgment because I think

4    both sides view it as a --

5              THE COURT:    How detailed a schedule do you want?

6              MR. SCHLEGELMILCH:     I think the Commission and

7    Mr. Gibbs's firm are pretty sophisticated.        I don't know that

8    we need a very detailed schedule.       If you would like to impose

9    one, we will obviously comply with one.

10             THE COURT:    I don't want to impose anything on you.

11   You are both very competent and know what you want to do.          At

12   the same time, I need to manage the case.

13             MR. SCHLEGELMILCH:     Of course, your Honor.

14             THE COURT:    Should I just give you a date by which

15   discovery should be finished?

16             MR. SCHLEGELMILCH:     From the Commission's perspective,

17   that works for us, your Honor.

18             THE COURT:    Do you want to take a minute off the

19   record and speak with Mr. Gibbs and give me a date.          I don't

20   think a civil case management plan is useful here.

21             MR. SCHLEGELMILCH:     Well, your Honor, we discussed a

22   quite a number of times over the last two weeks in leading up

23   to this, and the parties are at loggerheads about how long we

24   need to do discovery.

25             THE COURT:    How long do you think?


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
       Case 1:19-cv-05244-AKH Document 19 Filed 07/29/19 Page 7 of 12    7
     J7j6secc

1              MR. SCHLEGELMILCH:      From the Commission's perspective,

2    we would like six months.

3              THE COURT:    Six months?

4              MR. SCHLEGELMILCH:      Yes, your Honor.

5              THE COURT:    Mr. Gibbs, how much do you want?

6              MR. GIBBS:    We think we can get it done by

7    mid-November, your Honor.

8              THE COURT:    Earlier?

9              MR. GIBBS:    Yes, your Honor.

10             THE COURT:    If it takes longer is your client

11   prejudiced?

12             MR. GIBBS:    We think so, your Honor.      As I said we've

13   been dealing with the costs and the uncertainty of having a

14   SEC's investigative activity going on for two years already.

15             THE COURT:    You need an earlier disposition?

16             MR. GIBBS:    Very much so, your Honor.

17             THE COURT:    Why do you think you cannot finish by

18   mid-November, Mr. Schlegelmilch?

19             MR. SCHLEGELMILCH:      Your Honor, I think first and

20   foremost Kik hasn't answered.       We have no idea what facts they

21   are going to contest and which they won't.

22             THE COURT:    You do.

23             MR. SCHLEGELMILCH:      In addition to that, Kik is a

24   Canadian company with operations in Canada, the United States

25   and in Israel.    Mr. Gibbs has volunteered to provide current


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
       Case 1:19-cv-05244-AKH Document 19 Filed 07/29/19 Page 8 of 12       8
     J7j6secc

1    and a few former employees in the United States for deposition

2    but those witnesses will be beyond the Court's subpoena power

3    for trial.

4              THE COURT:    We'll solve that very easily.       You will

5    take your depositions.

6              MR. SCHLEGELMILCH:     Exactly, your Honor.

7              THE COURT:    You will take a depositions in Canada and

8    Israel.

9              MR. SCHLEGELMILCH:     That's exactly right.

10             THE COURT:    Canada is not a problem, but Israel may

11   offer you some difficulties.      You should provide for the right

12   of your counsel to participate in the deposition.         Take it away

13   from the magistrate court.      They operate under the European

14   system, the French system, and that will not be a record you

15   can use at trial.

16             MR. SCHLEGELMILCH:     Yes.   With Canada because

17   Mr. Mendel and I are federal government lawyers, we have to

18   provide the Canadian government with four weeks' notice before

19   we can enter the country.

20             THE COURT:    How about bringing your witnesses into you

21   the United States.

22             MR. GIBBS:    We have already volunteered to do that,

23   your Honor.    We only discussed three with specific witnesses,

24   two of whom are current employees of Canada who have agreed to

25   come to the U.S. and one is a former employee also of Canadian


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
       Case 1:19-cv-05244-AKH Document 19 Filed 07/29/19 Page 9 of 12    9
     J7j6secc

1    residence who has also agreed to come to the U.S.

2              THE COURT:    How about the guy in Israel?

3              MR. GIBBS:    I don't know who they want to talk to in

4    Israel.

5              MR. SCHLEGELMILCH:     Mr. Levavich.

6              MR. GIBBS:    If he is a current employee, we will bring

7    them to the U.S.

8              MR. SCHLEGELMILCH:     That will go a long way, your

9    Honor.

10             THE COURT:    Assuming you get the fellas you want in

11   the United States, let's set the end of November as a date.

12             Assuming, Mr. Gibbs, that you will give your full

13   cooperation.

14             MR. GIBBS:    Of course, your Honor.

15             THE COURT:    And the Israeli fellow also.      Because

16   there is a lot of waste of time in travel.

17             So all discovery must be finished by November 29.

18             MR. SCHLEGELMILCH:     Understood, your Honor.

19             THE COURT:    Why don't I meet with you on December 6.

20   We'll pick up any problems and set a schedule for summary

21   judgment.

22             MR. SCHLEGELMILCH:     Thank you, your Honor.

23             THE COURT:    Does that make sense, Mr. Gibbs?

24             MR. GIBBS:    It does.

25             One quick clarification.      The November 29th date is


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
       Case 1:19-cv-05244-AKH Document 19 Filed 07/29/19 Page 10 of 12   10
     J7j6secc

1    for the end of all fact discovery?

2              THE COURT:    Will you have experts, too?

3              MR. SCHLEGELMILCH:     Yes, your Honor.

4              THE COURT:    What will you do with the experts?

5              MR. GIBBS:    We would propose picking up with expert

6    discovery immediately after fact discovery so we can begin

7    early December.

8              THE COURT:    Let's keep the meeting and we'll then deal

9    with the experts.

10             MR. SCHLEGELMILCH:     After meeting with your Honor?

11             THE COURT:    Yes.

12             MR. SCHLEGELMILCH:     Yes, your Honor.

13             THE COURT:    Set a schedule for that and summary

14   judgment will follow.

15             Is that okay, Mr. Gibbs?

16             MR. GIBBS:    That's fine, your Honor.

17             THE COURT:    We're going to see each other on

18   December 6 at 10:00.     I normally conduct as you have seen my

19   status conferences off the record.       I feel the exchange is more

20   fruitful that way.     Since it is the SEC, that's not encompassed

21   by my usual plans.     Would you prefer this to be on the record

22   or off the record?

23             MR. SCHLEGELMILCH:     The Commission is fine having it

24   on the record.

25             THE COURT:    How about off the record?


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
       Case 1:19-cv-05244-AKH Document 19 Filed 07/29/19 Page 11 of 12     11
     J7j6secc

1              MR. SCHLEGELMILCH:     That's fine.

2              THE COURT:    10:00 then on December 6th.

3              MR. SCHLEGELMILCH:     Thank you, your Honor.

4              THE COURT:    It will be an informal discussion.

5              MR. SCHLEGELMILCH:     Thank you, your Honor.

6              THE COURT:    Thank you, gentlemen.

7              MR. GIBBS:    Thank you, your Honor.

8              MR. SCHLEGELMILCH:     I would say for the record, we

9    have had a number of very fruitful although -- well, maybe

10   fruitful is not the right way to put it.        We have had a number

11   of very professional and somewhat pretty productive meetings

12   precharge.   I think that may be accurate, your Honor.

13             THE COURT:    I don't think it has to do with

14   professional courtesy.     I think it has to do with the nature of

15   the subject matter.     The SEC is not giving up on this issue.

16             MR. SCHLEGELMILCH:     Oh, no, your Honor.

17             THE COURT:    Unless the defendants want to give in and

18   you would offer a plan with no settlement.         If they want do an

19   offering plan, there might be a settlement.

20             MR. SCHLEGELMILCH:     Yes, your Honor.

21             THE COURT:    Do I state it fairly?

22             MR. GIBBS:    I would say I feel like we have pretty

23   fully explored whatever settlement is feasible and here we are.

24             THE COURT:    I understand that.     I think a settlement

25   is only possible if you want to comply with Section 5.


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
       Case 1:19-cv-05244-AKH Document 19 Filed 07/29/19 Page 12 of 12   12
     J7j6secc

1              MR. GIBBS:    Correct, and we do not intent to do that.

2              MR. SCHLEGELMILCH:     Thank you, your Honor.

3              MR. GIBBS:    Thank you, your Honor.

4              MR. SCHLEGELMILCH:     How would you like me to provide

5    law clerk with the citations?

6              THE COURT:    Come up and put it on a sheet of paper.

7                                      o0o

8

9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
